Citation Nr: 0417164	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  98-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum, status post septorhinoplasty. 

2.  Entitlement to service connection for rhinitis with 
enlarged turbinates.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
June 1970; April 1984 to January 1988; January to February 
1989; and August 1989 to February 1997.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2000, the Board remanded the veteran's claim to 
obtain additional evidence including his service medical 
records.  In March 2003, the Board further developed the 
veteran's claim to obtain an additional VA examination.  
Finally, the Board remanded the veteran's claim in August 
2003 for actions consistent with Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  The veteran has current residuals of a deviated nasal 
septum, status post septorhinoplasty due to trauma that 
occurred during his active military service.

3.  Rhinitis with enlarged turbinates of an unspecified 
etiology is not shown to be related to the veteran's military 
service.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a deviated nasal septum, 
status post septorhinoplasty were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


2.  Rhinitis with enlarged turbinates was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  The nasal disorders before the Board at this time 
are not included in the list of disorders under 38 C.F.R. 
§§ 3.307 and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The veteran contends that he currently suffers from a 
deviated nasal septum, status post septorhinoplasty, due to 
trauma during his active service, and that service connection 
is appropriate.  After a review of the evidence, the Board 
finds that his contentions are supported by the record, and 
that his claim for service connection for a deviated nasal 
septum, status post septorhinoplasty is warranted.

In addition, the veteran contends that service connection is 
appropriate for his claimed disability of rhinitis with 
enlarged turbinates based on events, which occurred during 
active service.  After a review of the evidence, the Board 
finds that his claim for service connection for residuals of 
rhinitis must fail.


The veteran's service medical records show that the veteran 
indicated, in a June 1966 medical history report, that he 
experienced ear, nose, and throat trouble.  Service treatment 
notes dated in December 1968 and February 1985 show that the 
veteran suffered from upper respiratory infections with 
symptoms including nasal congestion and rhinitis.  An October 
1995 treatment record detailed that the veteran had 
complained about the size of his nose.  The examiner noted 
that the veteran had an over projected nose with prominent 
nasal hump and left septal deviation.  Additional service 
medical records dated in October 1995 show that the veteran 
underwent a septorhinoplasty due to nasal dysfunction.  The 
veteran's June 1966 entrance examination report as well as 
his January 1997 separation examination report is void of any 
reference to residuals of a deviated septum or rhinitis.  

In a May 1997 VA examination report, the veteran complained 
of a blocked nose, headaches, and postnasal drip.  The 
examiner listed diagnoses of nasal septum deformity with 
bilateral blockage, enlarged turbinates, and vasomotor 
rhinitis.  

In a June 2003 VA examination report, the veteran complained 
of left side nasal congestion with occasional pain and 
postnasal drip.  The veteran explicitly denied in the report 
that he had experienced any trauma to his nose.  It was 
further noted that the veteran was not undergoing any current 
treatment for his nasal conditions.  The examiner detailed 
that the veteran had a slight left septal deflection and a 
decreased left nasal value angle wherein decongestion does 
not significantly improve left nasal airflow.  In addition, 
the examiner observed that the veteran had fairly 
hypertrophic turbinates that did not decrease in size with 
decongestion.  An impression of nasal obstruction due to 
nasal deformity specifically septal deviation and decreased 
left value as well as turbinate hypertrophy was listed in the 
report.  The examiner opined that as the veteran did not 
report that he experienced trauma in service, his current 
nasal residuals were in no way related to military service.  
In the June 2003 report, the examiner stated that he was 
hesitant to classify the veteran's nasal deformity as 
"congenital" as it could have been caused by an unrecalled 
childhood trauma.  The examiner further noted that he "did 
not think" the veteran's "initial problems of nasal 
obstruction or any other nasal pathology reside with an 
etiology within his military service".  It was also the 
examiner's opinion that there was no aggravation of the 
veteran's nasal obstruction by his military service.        


Entitlement to Service Connection for Deviated Nasal Septum

In adjudicating a claim, the Board must determine whether the 
weight of the evidence supports the claim or whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
If the weight of the evidence is against the appellant's 
claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the record contains opposing evidence as to 
whether the veteran suffered a traumatic nasal injury during 
service and as to whether there is a nexus between the 
current diagnosed nasal septum disability and military 
service.  

In an October 1998 statement, the veteran explicitly stated 
that he had not undergone a septorhinoplasty for cosmetic 
reasons but to correct the "obvious blockage" and other 
residuals of an injury, which occurred six months earlier 
during service.  The veteran noted that his residuals of a 
deviated septum were "as a result of a blow to my nose in an 
altercation with another sailor".  However, in the June 2003 
VA examination report, multiple notations stated that the 
veteran had specifically denied experiencing any trauma to 
his nose during military service. 

Service medical records show that the veteran's entrance 
examination report was void of any reference to residuals of 
a deviated septum.  Additional service treatment records show 
that the veteran underwent surgery during service to correct 
nasal dysfunction including septal deviation.  There is also 
competent medical evidence of record which shows that the 
veteran suffers from a current nasal septum disability, which 
also occurred during service.  

In the June 2003 VA examination report, the examiner was 
unable determine whether the veteran's deviated septum 
disability was congenital or occurred in service and also 
only stated that he "did not think" that the veteran's 
nasal septum disability was related to service - apparently 
on the basis of the negative history of trauma given by the 
veteran.  To the extent that the examiner's statement can be 
considered a medical opinion, the Board finds that it is 
vague.  When a physician is unable to provide a definite 
causal connection, the opinion does not constitute probative 
evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

In this case, the evidence is in equipoise as to whether the 
veteran's current nasal septum disability was incurred during 
active service.  Such a deformity was not noted on entry into 
service, but was noted during service.  The veteran has 
reported sustaining trauma to his nose during service, but 
did not report this trauma at the June 2003 VA examination.  
That examiner concluded that the deviation was not due to 
service on the basis of the negative history of trauma.  Yet, 
at the same time, the examiner did not label the deviation as 
congenital and acknowledged that it could have been due to 
trauma that the veteran did not remember.  As the deviation 
was first noted during military service and could have been 
caused by the in-service trauma to the nose reported in one 
statement by the veteran - although otherwise unreported - 
the Board concludes that the evidence is in equipoise and 
resolves reasonable doubt in the veteran's favor.  
Consequently, the veteran's claim for entitlement to service 
connection for deviated nasal septum, status post 
septorhinoplasty is granted.  

Entitlement to Service Connection for Rhinitis with Enlarged 
Turbinates

The Board finds that the preponderance of the evidence is 
against the grant of service connection for rhinitis with 
enlarged turbinates.  

In this case, there is no competent medical evidence of 
record showing that the veteran's disability of rhinitis with 
enlarged turbinates has been etiologically related to his 
periods of active service.  Available service medical records 
show that the veteran suffered from upper respiratory 
infections with one isolated notation of rhinitis shown 
during active service in 1985.  The veteran's June 1966 
entrance examination report as well as his January 1997 
separation examination report are both void of any reference 
to residuals of rhinitis.  The Board notes that multiple VA 
examination reports dated in May 1997 as well as June 2003 
show a diagnosis of rhinitis with enlarged turbinates.  
However, in the June 2003 VA examination report, the examiner 
specifically opined that none of the veteran's nasal 
pathology was etiologically related to his active military 
service.  


The Board acknowledges that the veteran maintains that he 
suffered from residuals of rhinitis with enlarged turbinates 
during service.  The record reflects that the veteran is a 
dentist.  The veteran does not claim, and the record does not 
show, that he has the medical expertise that would render 
competent his statements as to the relationship between his 
military service and his current claimed rhinitis.  The 
veteran's opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and residuals of a current 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As it is neither contended nor shown that the veteran, as a 
dentist, has the requisite medical expertise to render such 
an opinion, his statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2003).  Statements from the veteran can be used only to 
provide a factual basis upon which a determination could be 
made that a particular injury occurred in service, not to 
provide a diagnosis or a medical opinion linking that in-
service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Competent medical evidence, in contrast, is evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2003).  Competent 
medical evidence is considered more probative than competent 
lay evidence.  

In this case, the veteran's statements are competent lay 
evidence.  Even accepting the veteran's statements as 
sufficient evidence that he did suffer from rhinitis during 
his active military service, the occurrence of a nasal 
disability in service together with the presence of a current 
nasal disability is not a sufficient basis upon which to 
grant service connection for the veteran's claimed disability 
of rhinitis with enlarged turbinates.  It must also be shown 
that the veteran has a current disability that is related to 
an in-service disease or injury.  In this case, the only 
medical opinion of record concludes that the veteran's 
vasomotor rhinitis with enlarged turbinates, diagnosed in May 
1997, is not related to his active military service. 

As the preponderance of the evidence establishes that the 
veteran's current residuals of rhinitis with enlarged 
turbinates are not related to his military service, the claim 
of service connection for rhinitis with enlarged turbinates 
must be denied.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim for service 
connection of rhinitis with enlarged turbinates is not 
warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for a deviated septum 
as well as entitlement to service connection rhinitis with 
enlarged turbinates.  

The Board acknowledges that the veteran stated in his October 
1998 appeal that he obtained current treatment for his 
deviated septum disability at the VA outpatient clinic in 
Orlando.  These records were not requested and associated 
with the file.  However, even though the VA treatment records 
were not part of the file, the Board notes that it already 
accepts that the veteran currently suffers from a deviated 
septum as both May 1997 and June 2003 VA examination reports 
provided a diagnosis of that claimed disability.  In 
addition, this decision of the Board is a complete grant of 
this benefit sought on appeal - i.e., service connection for 
a deviated nasal septum, status post septorhinoplasty.  The 
Board concludes that sufficient evidence to decide the claim 
has been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran. 

The veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained in regards to his claim for 
entitlement to service connection for rhinitis with enlarged 
turbinates.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
additional evidence identified by the veteran relative to his 
claim of entitlement to service connection for rhinitis with 
enlarged turbinates has been obtained and associated with the 
claims folder.

In this case, the RO sent the veteran a letter in November 
2002 as well as issued a statement of the case (SOC) also 
dated in November 2002, which notified the veteran of the 
type of evidence necessary to substantiate his claims.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Both the November 2002 letter and SOC issued by the RO also 
explicitly informed the veteran about the information and 
evidence he is expected to provide.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in October 
1997, which is prior to November 9, 2000, the date the VCAA 
was enacted.  The Board acknowledges that the November 2002 
letter and SOC were sent to the veteran after the RO's 
October 1997 rating decision.  However, VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
In addition, as there could be no useful purpose for 
providing additional section 5103(a) notice under the 
circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the November 2002 letter and SOC issued by the 
RO to the veteran included notice that the appellant had a 
full year to respond to a VCAA notice.  Under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied by both the November 2002 letter and 
SOC issued to him by the RO.  


ORDER

Entitlement to service connection for deviated nasal septum, 
status post septorhinoplasty is granted. 

Entitlement to service connection for rhinitis with enlarged 
turbinates is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



